Case 8:16-cv-02549-EAK-CPT Document 199 Filed 03/05/19 Page 1 of 1 PageID 8919




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


 DISH NETWORK, LLC,

               Plaintiff,

 v.                                                       Case No. 8:16-cv-2549-T-17CPT

 GABY FRAIFER, TELE-CENTER, INC.,
 And PLANET TELECOM, INC.,

               Defendants.
                                       /

                            SETTLEMENT CONFERENCE REPORT

        In accordance with the Court’s Order dated December 4, 2019 (Doc. 196), a settlement

 conference was held on February 8, 2019. The parties and counsel appeared in person. Upon

 request of the parties, the negotiations were extended for three weeks, during which multiple

 telephonic conversations were held between the undersigned and the parties.          A final

 settlement conference was held on February 28, 2019. All parties negotiated in good faith,

 however, the conference resulted in an impasse.

        REPORTED in Tampa, Florida, on March 5, 2019.
